DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 08/30/2022, with respect to rejections of claims 1-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-7 under 35 U.S.C. 112(b) have been withdrawn. 

Applicant's arguments filed 08/30/2022, with respect to rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. During the previous interview, the Examiner agreed to further consider whether the use of a distributed ledger/blockchain are considered significantly more than the abstract idea.  As discussed below in further detail, the Examiner concludes that the claim 1 recitations pertaining to a memory/processor combination (data manager and risk analyzer) used to implement the judicial exception (risk analyzer), as well as the steps of “defining a distributed ledger for a zone” (data manager), and “in response to the determining, instructing the data manager to add a block to the distributed ledger” (risk analyzer) and the similar recitations in claim 15 merely represent use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) and/or simply adding a general purpose computer or computer components after the fact to an abstract idea.  A similar analysis applies to claim 8, recognizing that defining a distributed ledger for a zone and adding a block to the distributed ledger are computer-implemented functions that represent use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data).  Importantly, claims 1 and 15 recite a memory component/storage medium and an associated processor at a high level of generality and do not recite technological implementation details as to how the distributed ledger is defined or how a block is added to the distributed ledger.  A similar analysis applies to claim 8.

Applicant’s arguments, see page 9, filed 08/30/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kimball et al. (US 20140304007 A1) in view of Wikipedia ("Distributed ledger." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 15 Feb. 2020. Web. 26 Oct. 2022).

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18, 21, and 22 are rejected under 35 U.S. C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A system, comprising:
at least one memory component; 
a processor communicatively coupled to the at least one memory component; 
a data manager configured to use the processor to: 
define a distributed ledger for a zone; and 
extract flood data for the zone from at least one information source; and 
a risk analyzer configured to use the processor to: 
generate flood attribute values based on the extracted flood data; 
calculate a zone risk score based on the flood attribute values; 
determine that the zone risk score is above a threshold risk score; and 
in response to the determining, instruct the data manager to add a block to the distributed ledger.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements".
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.101: process, machine, manufacture, or composition of matter. Claim 1 is considered to be in a statutory category (apparatus).  Likewise, claims 8 and 15 are considered to be in statutory categories (process and manufacture, respectively). 
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claim 1, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, the step of "determine that the zone risk score is above a threshold risk score" (subtraction between threshold and zone risk score) is treated by the Examiner as belonging to mathematical concept grouping, while the steps of "generate flood attribute values based on the extracted flood data (observe data and determine there is a flood risk and assign a number based on severity) and “calculate a zone risk score based on the flood attribute values” (apply flood risk values to specific zone)" are treated as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 8 and 15.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception.
The above claims comprise the following additional elements:
	Claim 1: at least one memory component; a processor communicatively coupled to the at least one memory component, a data manager configured to use the processor to: define a distributed ledger for a zone and extract flood data for the zone from at least one information source; a risk analyzer configured to use the processor to: perform the generate, calculate and determine steps, and to, in response to the determining, instruct the data manager to add a block to the distributed ledger.
	Claim 8: defining a distributed ledger for a zone; extracting flood data for the zone from at least one information source; in response to the determining, adding a block to the distributed ledger.
	Claim 15: A computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method; defining a distributed ledger for a zone; extracting flood data for the zone from at least one information source; in response to the determining, adding a block to the distributed ledger.
The recitation "extract flood data for the zone from at least one information source" in claim 1 and the similar recitations in claims 8 and 15 represent mere data gathering that contributes nominally or insignificantly to the claimed system/method/product and therefore only adds insignificant extra-solution activity to the judicial exception.  Additionally, the claim 1 recitations pertaining to a memory/processor combination (data manager and risk analyzer) used to implement the judicial exception (risk analyzer), as well as the steps of “defining a distributed ledger for a zone” (data manager), and “in response to the determining, instructing the data manager to add a block to the distributed ledger” (risk analyzer) and the similar recitations in claim 15 merely represent use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) and/or simply adding a general purpose computer or computer components after the fact to an abstract idea.  A similar analysis applies to claim 8, recognizing that defining a distributed ledger for a zone and adding a block to the distributed ledger are computer-implemented functions that represent use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data).  Importantly, claims 1 and 15 recite a memory component/storage medium and an associated processor at a high level of generality and do not recite technological implementation details as to how the distributed ledger is defined or how a block is added to the distributed ledger.  A similar analysis applies to claim 8.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements merely represent the addition of insignificant extra-solution activity to the judicial exception and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) and/or simply adding a general purpose computer or computer components after the fact to an abstract idea.  Accordingly, the additional elements do not integrate the judicial exception into a practical application. Therefore, claims 1, 8 and 15 are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis).  As discussed above, extraction of flood data for the zone from at least one information source in claims 1, 8 and 15 represents mere data gathering that contributes nominally or insignificantly to the claimed system/method/product and therefore only adds insignificant extra-solution activity to the judicial exception.  Likewise, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) and/or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, 16-18, 21, and 22 provide additional features/steps which are pa rt of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6-11, 13-17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al. (US 20140304007 A1), hereinafter "Kimball" , in view of Wikipedia ("Distributed ledger." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 15 Feb. 2020. Web. 26 Oct. 2022), hereinafter WikiDL.

Regarding Claim 1, Kimball teaches a system, comprising: 
at least one memory component (Kimball [0108] a memory device 1040; see Fig. 10 1040); 
a processor communicatively coupled to the at least one memory component (Kimball [0108] The apparatus 1010 may, for example, execute, process, facilitate, and/or otherwise be associated with the methods 200, 500, 600, 700 of FIG. 2, FIG. 5, FIG. 6, and/or FIG. 7 herein. In some embodiments, the apparatus 1010 may comprise a processing device 1012; a Isa see [0109] the processor 1012 may be or include any type, quantity, and/or configuration of processor that is or becomes known. See Fig. 10 1012); 
a data manager (Kimball Fig 10 1012 and note that the processing device executes the instructions of memory device 1040 using the data of memory device 1040; also see instant application figure 1 and [0014] and note that the data manager is part of processor system of the device) configured to use the processor to: 
define a  (Kimball [0044] Referring to FIG. 4A, FIG. 4B, FIG. 4C, and FIG. 4D, for example, diagrams of an example data storage structure 440 according to some embodiments are shown. In some embodiments, the data storage structure 440 may comprise a plurality of data tables such as a structure table 440a, a flood zone factor table 440b, a Flood Risk Score (FRS) table 440c, and/or an AFRS table 440d.; see Figs. 4A-4D); and 
extract flood data for the zone from at least one information source (Kimball [0025] According to some embodiments, the method 200 may comprise one or more actions associated with flood risk data 202a and/or building data 202n. The flood risk/building data 202a-n of one or more objects and/or areas that may be related to and/or otherwise associated with an account, customer, insurance product and/or policy, for example, may be determined, calculated, looked-up, retrieved, and/or derived. In some embodiments, the flood risk/building data 202a-n may be gathered as raw data directly from one or more data sources; Fig. 10 1044-3; also see Fig. 2 202a); and 
a risk analyzer configured to use the processor to: 
generate flood attribute values based on the extracted flood data (KimbaII [0026] As depicted in FIG. 2, flood risk/building data 202a-n from a plurality of data sources may be gathered. In some embodiments, the plurality of flood risk/building data 202a-n may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a single object or area or may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a plurality of objects and/or areas and/or types of objects and/or areas. The flood risk data 202a may, for example, be descriptive of flood zone, flood score, flood characteristic, flood history, and/or other flood­related data); 
calculate a zone risk score based on the flood attribute values (Kimball [0114] In some embodiments, the risk assessment instructions 1042-2 may be operable to cause the processor 1012 to process the client data 1044-1, building data 1044-2, flood risk data 1044-3, underwriting data 1044-4, and/or claim/loss data 1044-5 in accordance with embodiments as described herein.); 
determine that the zone risk score is above a threshold risk score (Kimball [0049] The flood probability field 444c-2 may, in some embodiments, store values representing the probability (e.g., estimated relative probability) and/or likelihood of a flood event occurring (and/or a flood event of a particular size or exceeding a particular threshold) for a particular property, structure, account, location, and/or object.); and 
in response to the determining, instruct the data manager to add a block to the  (KimbaII [0049] In some embodiments, the flood zone field 444c-3 may store an indication of one or more flood zones for which the respective FRS and/or probability of flooding are applicable. As depicted in FIG. 4C, the FRS may overlap flood zone designations. Note that the probability of flooding as determined by the comparison to the threshold is used to determine the risk rating 444d-3, which is then added to the data store and used to quote and issue a policy (Fig. 2 250)).
Kimball does not explicitly teach a distributed ledger.
WikiDL teaches a distributed ledger (WikiDL p.1, para. 3, The distributed ledger database is spread across several nodes (devices) on a peer-to-peer network, where each replicates and saves an identical copy of the ledger and updates itself independently.).
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of WikiDL to teach a distributed ledger, because “[t]he primary advantage is the lack of central authority. When a ledger update happens, each node constructs the new transaction, and then the nodes vote by consensus algorithm on which copy is correct” (WikiDL p. 1, para. 3).

Regarding Claim 2, Kimball in view of WikiDL further teaches wherein the risk analyzer is further configured to use the processor to calculate a location risk score for a location based on the zone risk score and user-input information about the location (Kimball Fig. 4C Flood Zone 444c-3 and its Flood Risk Score 444c-1; [0049] The FRS table 440c may comprise, in accordance with some embodiments, an FRS field 444c-1, a flood probability field 444c-2, and/or a flood zone field 444c-3. The FRS field 444c-1 may store FRS data, such as one or more FRS scores, rankings, weights, ranges, and/or other indicators such as may be derived, for example, from FEMA flood zone data and/or acquired from one or more third-party data sources.).

Regarding Claim 3, Kimball in view of WikiDL further teaches a report generator configured to use the processor to generate a risk report for the location (Kimba II [0030] One example of an insurance underwriting 220 process may comprise one or more of a risk assessment 230 and/or a premium calculation 240 (e.g., as shown in FIG. 2). In some embodiments, while both the risk assessment 230 and the premium calculation 240 are depicted as being part of an exemplary insurance underwriting 220 procedure, either or both of the risk assessment 230 and the premium calculation 240 may alternatively be part of a different process and/or different type of process (and/or may not be included in the method 200, as is or becomes practicable and/or desirable). See Fig. 2, 220).

Regarding Claim 4, Kimball in view of WikiDL further teaches wherein the user-input information includes a lot drainage type (Kimball [0032] According to some embodiments, the object and/or area analyzed may be an object and/or area other than the object and/or area for which insurance is sought (e.g., the analyzed object and/or area may comprise a levy or drainage pump in proximity to the property for which the property insurance policy is desired).).

Regarding Claim 6, Kimball in view of WikiDL further teaches wherein the at least one information source includes weather data (Kimball [0029] According to some embodiments, there may be a correlation between the risk level associated with a particular flood risk and/or building characteristic (and/or set of characteristics) and weather events when determining risk of loss. For example, a given risk level for a flood risk and/or building characteristic may correlate to a higher risk when there is ice, snow, or heavy slush likely to occur, than when only rain is expected.).

Regarding Claim 7, Kimball in view of WikiDL further teaches wherein the at least one information source includes insurance claims (Kimball [0036] the method 200 may also or alternatively comprise one or more actions associated with claims 260. In the insurance context, for example, after an insurance product is provided and/or policy is issued (e.g., via the insurance policy quote and issuance 250), and/or during or after telematics data gathering 252, one or more insurance claims 260 may be filed against the product/policy. In some embodiments, such as in the case that a first object associated with the insurance policy is somehow involved with one or more insurance claims 260, the flood risk/building data 202a-n of the object or related objects may be gathered and/or otherwise obtained. See Fig. 2 260).

Regarding Claim 8, Kimball teaches a method, comprising: 
defining a  (Kimball [0044] Referring to FIG. 4A, FIG. 4B, FIG. 4C, and FIG. 4D, for example, diagrams of an example data storage structure 440 according to some embodiments are shown. In some embodiments, the data storage structure 440 may comprise a plurality of data tables such as a structure table 440a, a flood zone factor table 440b, a Flood Risk Score (FRS) table 440c, and/or an AFRS table 440d.; see Figs. 4A-4D); 
extracting flood data for the zone from at least one information source (Kimball [0025] According to some embodiments, the method 200 may comprise one or more actions associated with flood risk data 202a and/or building data 202n. The flood risk/building data 202a-n of one or more objects and/or areas that may be related to and/or otherwise associated with an account, customer, insurance product and/or policy, for example, may be determined, calculated, looked-up, retrieved, and/or derived. In some embodiments, the flood risk/building data 202a-n may be gathered as raw data directly from one or more data sources; Fig. 10 1044-3; a Isa see Fig. 2 202a); 
generating flood attribute values based on the extracted flood data (Kimball [0026] As depicted in Fl G. 2, flood risk/building data 202a-n from a plurality of data sources may be gathered. In some embodiments, the plurality of flood risk/building data 202a-n may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a single object or area or may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a plurality of objects and/or areas and/or types of objects and/or areas. The flood risk data 202a may, for example, be descriptive of flood zone, flood score, flood characteristic, flood history, and/or other flood-related data); 
calculating a zone risk score based on the flood attribute values (Kimball [0114] In some embodiments, the risk assessment instructions 1042-2 may be operable to cause the processor 1012 to process the client data 1044-1, building data 1044-2, flood risk data 1044-3, underwriting data 1044-4, and/or claim/loss data 1044-5 in accordance with embodiments as described herein.); 
determining that the zone risk score is above a threshold risk score (Kimball [0049] The flood probability field 444c-2 may, in some embodiments, store values representing the probability (e.g., estimated relative probability) and/or likelihood of a flood event occurring (and/or a flood event of a particular size or exceeding a particular threshold) for a particular property, structure, account, location, and/or object.); and 
in response to the determining, adding a block to the  (Kimball [0049] In some embodiments, the flood zone field 444c-3 may store an indication of one or more flood zones for which the respective FRS and/or probability of flooding are applicable. As depicted in FIG. 4C, the FRS may overlap flood zone designations. Note that the probability of flooding as determined by the comparison to the threshold is used to determine the risk rating 444d-3, which is then added to the data store and used to quote and issue a policy (Fig. 2 250)).
Kimball does not explicitly teach a distributed ledger.
WikiDL teaches a distributed ledger (WikiDL p.1, para. 3, The distributed ledger database is spread across several nodes (devices) on a peer-to-peer network, where each replicates and saves an identical copy of the ledger and updates itself independently.).
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of WikiDL to teach a distributed ledger, because “[t]he primary advantage is the lack of central authority. When a ledger update happens, each node constructs the new transaction, and then the nodes vote by consensus algorithm on which copy is correct” (WikiDL p. 1, para. 3).

Regarding Claim 9, Kimball in view of WikiDL further teaches calculating a location risk score for a location based on the zone risk score and user-input information about the location (Kimball Fig. 4C Flood Zone 444c-3 and its Flood Risk Score 444c-1; [0049] The FRS table 440c may comprise, in accordance with some embodiments, an FRS field 444c-1, a flood probability field 444c-2, and/or a flood zone field 444c-3. The FRS field 444c-1 may store FRS data, such as one or more FRS scores, rankings, weights, ranges, and/or other indicators such as may be derived, for example, from FEMA flood zone data and/or acquired from one or more third-party data sources.).

Regarding Claim 10, Kimball in view of WikiDL further teaches generating a risk report for the location (Kimball [0030] One example of an insurance underwriting 220 process may comprise one or more of a risk assessment 230 and/or a premium calculation 240 (e.g., as shown in FIG. 2). In some embodiments, while both the risk assessment 230 and the premium calculation 240 are depicted as being part of an exemplary insurance underwriting 220 procedure, either or both of the risk assessment 230 and the premium calculation 240 may alternatively be pa rt of a different process and/or different type of process (and/or may not be included in the method 200, as is or becomes practicable and/or desirable). See Fig. 2, 220).

Regarding Claim 11, Kimball in view of WikiDL further teaches wherein the user-input information includes a lot drainage type (Kimball [0032] According to some embodiments, the object and/or area analyzed may be an object and/or area other than the object and/or area for which insurance is sought (e.g., the analyzed object and/or area may comprise a levy or drainage pump in proximity to the property for which the property insurance policy is desired).).

Regarding Claim 13, Kimball in view of WikiDL further teaches wherein the at least one information source includes weather data (Kimball [0029] According to some embodiments, there may be a correlation between the risk level associated with a particular flood risk and/or building characteristic (and/or set of characteristics) and weather events when determining risk of loss. For example, a given risk level for a flood risk and/or building characteristic may correlate to a higher risk when there is ice, snow, or heavy slush likely to occur, than when only rain is expected.).

Regarding Claim 14, Kimball in view of WikiDL further teaches wherein the at least one information source includes insurance claims (Kimball [0036] the method 200 may also or alternatively comprise one or more actions associated with claims 260. In the insurance context, for example, after an insurance product is provided and/or policy is issued (e.g., via the insurance policy quote and issuance 250), and/or during or after telematics data gathering 252, one or more insurance claims 260 may be filed against the product/policy. In some embodiments, such as in the case that a first object associated with the insurance policy is somehow involved with one or more insurance claims 260, the flood risk/building data 202a-n of the object or related objects may be gathered and/or otherwise obtained. See Fig. 2 260).

Regarding Claim 15, Kimball teaches a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method (Kimball [0076] Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 605 and in memory 602 for execution by one or more of the respective processors 601 via cache 603. In an embodiment, persistent storage 605 includes a magnetic hard disk drive. Alternatively, or in addition to a magnetic hard disk drive, persistent storage 605 can include a solid state hard drive, a semiconductor storage device, read-only memory (ROM), erasable programmable read-only memory (EPROM), flash memory, or any other computer readable storage media that is capable of storing program instructions or digit a I information. [0077] The media used by persistent storage 605 may a Isa be removable. For example, a removable hard drive may be used for persistent storage 605. Other examples include optical and magnetic disks, thumb drives, and smart cards that are inserted into a drive for transfer onto another computer readable storage medium that is a Isa part of persistent storage 605.), the method comprising: 
defining a  (Kimball [0044] Referring to FIG. 4A, FIG. 4B, FIG. 4C, and FIG. 4D, for example, diagrams of an example data storage structure 440 according to some embodiments are shown. In some embodiments, the data storage structure 440 may comprise a plurality of data tables such as a structure table 440a, a flood zone factor table 440b, a Flood Risk Score (FRS) table 440c, and/or an AFRS table 440d.; see Figs. 4A-4D); 
extracting flood data for the zone from at least one information source (Kimball [0025] According to some embodiments, the method 200 may comprise one or more actions associated with flood risk data 202a and/or building data 202n. The flood risk/building data 202a-n of one or more objects and/or areas that may be related to and/or otherwise associated with an account, customer, insurance product and/or policy, for example, may be determined, calculated, looked-up, retrieved, and/or derived. In some embodiments, the flood risk/building data 202a-n may be gathered as raw data directly from one or more data sources; Fig. 10 1044-3; a Isa see Fig. 2 202a); 
generating flood attribute values based on the extracted flood data (Kimball [0026] As depicted in FIG. 2, flood risk/building data 202a-n from a plurality of data sources may be gathered. In some embodiments, the plurality of flood risk/building data 202a-n may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a single object or area or may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a plurality of objects and/or areas and/or types of objects and/or areas. The flood risk data 202a may, for example, be descriptive of flood zone, flood score, flood characteristic, flood history, and/or other flood-related data); 
calculating a zone risk score based on the flood attribute values (Kimball [0114] In some embodiments, the risk assessment instructions 1042-2 may be operable to cause the processor 1012 to process the client data 1044-1, building data 1044-2, flood risk data 1044-3, underwriting data 1044-4, and/or claim/loss data 1044-5 in accordance with embodiments as described herein.); 
determining that the zone risk score is above a threshold risk score (Kimball [0049] The flood probability field 444c-2 may, in some embodiments, store values representing the probability (e.g., estimated relative probability) and/or likelihood of a flood event occurring (and/or a flood event of a particular size or exceeding a particular threshold) for a particular property, structure, account, location, and/or object.); and 
in response to the determining, adding a block to the  (Kimball [0049] In some embodiments, the flood zone field 444c-3 may store an indication of one or more flood zones for which the respective FRS and/or probability of flooding are applicable. As depicted in FIG. 4C, the FRS may overlap flood zone designations. Note that the probability of flooding as determined by the comparison to the threshold is used to determine the risk rating 444d-3, which is then added to the data store and used to quote and issue a policy (Fig. 2 250)).
Kimball does not explicitly teach a distributed ledger.
WikiDL teaches a distributed ledger (WikiDL p.1, para. 3, The distributed ledger database is spread across several nodes (devices) on a peer-to-peer network, where each replicates and saves an identical copy of the ledger and updates itself independently.).
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of WikiDL to teach a distributed ledger, because “[t]he primary advantage is the lack of central authority. When a ledger update happens, each node constructs the new transaction, and then the nodes vote by consensus algorithm on which copy is correct” (WikiDL p. 1, para. 3).

Regarding Claim 16, Kimball in view of WikiDL further teaches calculating a location risk score for a location based on the zone risk score and user-input information about the location (Kimba II Fig. 4C Flood Zone 444c-3 and its Flood Risk Score 444c-1; [0049] The FRS table 440c may comprise, in accordance with some embodiments, an FRS field 444c-1, a flood probability field 444c-2, and/or a flood zone field 444c-3. The FRS field 444c-1 may store FRS data, such as one or more FRS scores, rankings, weights, ranges, and/or other indicators such as may be derived, for example, from FEMA flood zone data and/or acquired from one or more third-party data sources.).

Regarding Claim 17, Kimball in view of WikiDL further teaches generating a risk report for the location (Kimball [0030] One example of an insurance underwriting 220 process may comprise one or more of a risk assessment 230 and/or a premium calculation 240 (e.g., as shown in FIG. 2). In some embodiments, while both the risk assessment 230 and the premium calculation 240 are depicted as being part of an exemplary insurance underwriting 220 procedure, either or both of the risk assessment 230 and the premium calculation 240 may alternatively be pa rt of a different process and/or different type of process (and/or may not be included in the method 200, as is or becomes practicable and/or desirable). See Fig. 2, 220).

Regarding Claim 21, Kimball in view of WikiDL further teaches receiving a request indicating a location (Kimball [0039] The example location 300 may, for example, depict location information descriptive of one or more objects 302a-b. In some embodiments, the objects 302a-b may comprise buildings (as depicted), non-building structures (e.g., water and/or cell-towers), and/or other objects associated with a particular client, customer (and/or potential client or customer), account-holder, and/or account. The structures 302a-b may, for example, comprise objects for which one or more insurance and/or underwriting products are desired (e.g., for purchase and/or analysis).); 
determining that the location is within the zone (Kimball [0045] the location ID field 444a-3 may comprise data descriptive and/or indicative of a certified location (e.g., a uniquely-identified geo-locational point or object). Also see [0048] an applicable flood zone factor stored in the factor field 444b-4 for any given object (e.g., any particular structure ID stored in the structure ID field 444a-2), any given account (e.g., any particular account ID stored in the account ID field 444a-1), and/or any given location (e.g., a certified location and/or any particular location ID stored in the location ID field 444a-3) may be determined based on the flood zone); and 
in response to the determining, locating the distributed ledger (Kimball [0044] Referring to FIG. 4A, FIG. 4B, FIG. 4C, and FIG. 4D, for example, diagrams of an example data storage structure 440 according to some embodiments are shown. In some embodiments, the data storage structure 440 may comprise a plurality of data tables such as a structure table 440a, a flood zone factor table 440b, a Flood Risk Score (FRS) table 440c, and/or an AFRS table 440d.; see Figs. 4A-4D. Note that the data store must be located in order to be accessed).

Regarding Claim 22, Kimball in view of WikiDL does not explicitly teach defining a next distributed ledger for a next zone.
However Kimball in view of WikiDL teaches defining a distributed ledger for a zone (Kimball [0044] Referring to FIG. 4A, FIG. 4B, FIG. 4C, and FIG. 4D, for example, diagrams of an example data storage structure 440 according to some embodiments are shown. In some embodiments, the data storage structure 440 may comprise a plurality of data tables such as a structure table 440a, a flood zone factor table 440b, a Flood Risk Score (FRS) table 440c, and/or an AFRS table 440d.; see Figs. 4A-4D) as stated above for claim 8.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of WikiDL to explicitly teach defining a next distributed ledger for a next zone for repeatability or when there is more than one location of interest (see MPEP 2143 I. (E) and note it would be obvious to make the process repeatable for different zones and locations by gathering data for those individual zones).

Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of WikiDL (as stated above), further in view of Angeles et al. (US 20170308421 A1), hereinafter “Angeles”.

Regarding Claim 5, Kimball in view of WikiDL (as stated above) is not relied upon to further teach wherein the data manager is further-configured to use the processor to: 
extract additional flood data for the zone from the at least one information source; and 
wherein the risk analyzer is further configured to use the processor to: 
generate additional flood attribute values based on the additional flood data; 
calculate an updated zone risk score based on the additional flood attribute values; 
determine that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, instruct the data manager to add a next block to the distributed ledger.
Angeles teaches wherein the data manager is further-configured to use the processor to: 
extract additional flood data for the zone from the at least one information source (Angeles [0073] In an embodiment, additional environmental data and additional social media data are received. Also see [0048] In various embodiments of the present invention, a natural disaster may be an event that affects the operations of a datacenter (e.g., a hurricane, a tornado, a flood, an earthquake, etc.) or an event which may turn into a situation that affects the operations of a data center (e.g., a thunderstorm, a tropical storm, etc.)); and 
wherein the risk analyzer is further configured to use the processor to: 
generate additional flood attribute values based on the additional flood data (Angeles [0073] A third severity value, based on the additional environmental data, is determined. A fourth severity value, based on the additional social media data, is determined.); 
calculate an updated zone risk score based on the additional flood attribute values (Angeles [0073] A combination of the third severity value and the fourth severity value yields a second weighted severity score. Additional RPO and additional RTO actions are determined.); 
determine that the updated zone risk score is outside a threshold risk score range (Angeles [0073] Each additional RPO/RTO action has a threshold. Additional RPO/RTO actions are implemented when the second weighted severity score is equal to or greater than any of the thresholds.); and 
in response to the determining, instruct the data manager to add a next block to the distributed ledger (Angeles [0073] As the determined WSS drops over time, RPO and RTO actions may be implemented to transfer responsibility from the backup datacenter to the original datacenter where operations were disrupted by the tornado warning and tornado watch.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of WikiDL (as stated above), further in view of Angeles to teach wherein the data manager is further-configured to use the processor to: 
extract additional flood data for the zone from the at least one information source; and 
wherein the risk analyzer is further configured to use the processor to: 
generate additional flood attribute values based on the additional flood data; 
calculate an updated zone risk score based on the additional flood attribute values; 
determine that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, instruct the data manager to add a next block to the distributed ledger, to determine when, after a natural disaster (i.e. a flood, see Angeles [0048]) or man­made event, it is time to return to the normal state of operation (Angeles [0073]).

Regarding Claim 12, Kimball in view of WikiDL (as stated above) is not relied upon to further teach extracting additional flood data for the zone from the at least one information source; 
generating additional flood attribute values based on the additional flood data; 
calculating an updated zone risk score based on the additional flood attribute values; 
determining that the updated zone risk score is outside a threshold risk score range; and
in response to the determining, adding a next block to the distributed ledger.
Angeles teaches extracting additional flood data for the zone from the at least one information source (Angeles [0073] In an embodiment, additional environmental data and additional social media data are received. Also see [0048] In various embodiments of the present invention, a natural disaster may be an event that affects the operations of a datacenter (e.g., a hurricane, a tornado, a flood, an earthquake, etc.) or an event which may turn into a situation that affects the operations of a data center (e.g., a thunderstorm, a tropical storm, etc.)); 
generating additional flood attribute values based on the additional flood data (Angeles [0073] A third severity value, based on the additional environmental data, is determined. A fourth severity value, based on the additional social media data, is determined.); 
calculating an updated zone risk score based on the additional flood attribute values (Angeles [0073] A combination of the third severity value and the fourth severity value yields a second weighted severity score. Additional RPO and additional RTO actions are determined.); 
determining that the updated zone risk score is outside a threshold risk score range (Angeles [0073] Each additional RPO/RTO action has a threshold. Additional RPO/RTO actions are implemented when the second weighted severity score is equal to or greater than any of the thresholds.); and
in response to the determining, adding a next block to the distributed ledger (Angeles [0073] As the determined WSS drops over time, RPO and RTO actions may be implemented to transfer responsibility from the backup datacenter to the original datacenter where operations were disrupted by the tornado warning and tornado watch.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of WikiDL (as stated above), further in view of Angeles to teach extracting additional flood data for the zone from the at least one information source; 
generating additional flood attribute values based on the additional flood data; 
calculating an updated zone risk score based on the additional flood attribute values; 
determining that the updated zone risk score is outside a threshold risk score range; and
in response to the determining, adding a next block to the distributed ledger, to determine when, after a natural disaster (i.e. a flood, see Angeles [0048]) or man­made event, it is time to return to the normal state of operation (Angeles [0073]).

Regarding Claim 18, Kimball in view of WikiDL (as stated above) is not relied upon to further teach extracting additional flood data for the zone from the at least one information source; 
generating additional flood attribute values based on the additional flood data; 
calculating an updated zone risk score based on the additional flood attribute values; 
determining that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, adding a next block to the distributed ledger.
Angeles teaches extracting additional flood data for the zone from the at least one information source (Angeles [0073] In an embodiment, additional environmental data and additional social media data are received. Also see [0048] In various embodiments of the present invention, a natural disaster may be an event that affects the operations of a datacenter (e.g., a hurricane, a tornado, a flood, an earthquake, etc.) or an event which may turn into a situation that affects the operations of a data center (e.g., a thunderstorm, a tropical storm, etc.)); 
generating additional flood attribute values based on the additional flood data (Angeles [0073] A third severity value, based on the additional environmental data, is determined. A fourth severity value, based on the additional social media data, is determined.); 
calculating an updated zone risk score based on the additional flood attribute values (Angeles [0073] A combination of the third severity value and the fourth severity value yields a second weighted severity score. Additional RPO and additional RTO actions are determined.); 
determining that the updated zone risk score is outside a threshold risk score range (Angeles [0073] Each additional RPO/RTO action has a threshold. Additional RPO/RTO actions are implemented when the second weighted severity score is equal to or greater than any of the thresholds.); and 
in response to the determining, adding a next block to the distributed ledger (Angeles [0073] As the determined WSS drops over time, RPO and RTO actions may be implemented to transfer responsibility from the backup datacenter to the original datacenter where operations were disrupted by the tornado warning and tornado watch.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of WikiDL (as stated above), further in view of Angeles to teach extracting additional flood data for the zone from the at least one information source; 
generating additional flood attribute values based on the additional flood data; 
calculating an updated zone risk score based on the additional flood attribute values; 
determining that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, adding a next block to the distributed ledger, to determine when, after a natural disaster (i.e. a flood, see Angeles [0048]) or man­made event, it is time to return to the normal state of operation (Angeles [0073]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        11/04/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863